Exhibit 10(a)(ii)

AMENDED AND RESTATED DEFINED CONTRIBUTION TRUST

     THIS AMENDED AND RESTATED AGREEMENT, made as of September 1, 2000 (the
"Trust Agreement"), between SCHERING-PLOUGH CORPORATION, a corporation organized
and existing under the laws of New Jersey (the "Company") and THE NORTHERN TRUST
COMPANY as trustee (the "Trustee").

W

I T N E S S E T H :



     WHEREAS, the Trust Agreement was originally entered into as of
January 1, 1989 between the Company and The First National Bank of Chicago as
trustee (the "Original Trust Agreement") and The Northern Trust Company was
later appointed as successor trustee;

     WHEREAS, the Original Trust Agreement was amended on January 31, 1997;

     WHEREAS, the Company wishes to change the name of this Trust Agreement to
the "Defined Contribution Trust,"

     WHEREAS, the Company wishes to amend and restate the Original Trust
Agreement, as amended, to include among the Plans the Management Incentive Plan;

     WHEREAS, the Company has incurred and expects to continue to incur certain
unfunded retirement income and deferred compensation liability to or with
respect to certain key management employees and directors pursuant to the terms
of the Company's Executive Incentive Plan, Management Incentive Plan,
Profit-Sharing Benefits Equalization Plan and Directors' Deferred Compensation
Plan (hereinafter the "Plan" or "Plans");

     WHEREAS, the Company desires to provide additional assurance to some or all
such key management employees and directors (the "Participants") and their
surviving spouses, beneficiaries or estates under the Plans (collectively, the
"Beneficiaries") that their unfunded retirement benefit and deferred
compensation rights under the Plans will in the future be met or substantially
met by application of the procedures set forth herein;

     WHEREAS, the Company wishes to establish separate accounts (hereinafter the
"Accounts") with respect to some or all of the Participants in the Plans in
order to provide a source of payments as such are required under the terms of
such Plans;

     WHEREAS, amounts transferred to each separate Account, as determined by the
Company from time to time in it sole discretion, and the earnings thereon shall
be used by the Trustee solely in satisfaction of the liabilities of the Company
under the Plan or Plans with respect to the Participant for whom such separate
Account has been established and such utilization shall be in accordance with
the procedures set forth herein; and

     WHEREAS, upon satisfaction of all liabilities of the Company under the Plan
or Plans with respect to a Participant and Beneficiary in respect of whom a
separate Account has been established, the balance, if any, remaining in such
Account shall be allocated to the Accounts of other Participants and
Beneficiaries for whom such Accounts have been established in accordance with
the procedures set forth herein;

     WHEREAS, upon satisfaction of all liabilities of the Company under the
Plans with respect to all Participants in respect of whom separate Accounts have
been established, the balance, if any, remaining in such Accounts shall revert
to the Company, except that all amounts in all such Accounts shall at all times
be subject under this Agreement to the claims of the Company's creditors as
hereinafter provided;

     NOW, THEREFORE, in consideration of the premises and mutual and independent
promises herein, the parties hereto covenant and agree as follows:

ARTICLE I

     1.1   The Company hereby establishes with the Trustee a Trust consisting of
such sums of money and such property acceptable to the Trustee as shall from
time to time be paid or delivered to the Trustee and the earnings and profits
thereon. All such money and property, all investments made therewith and
proceeds thereof, less the payments or other distributions which, at the time of
reference, shall have been made by the Trustee, as authorized herein, are
referred to herein as the "Trust Fund" and shall be held by the Trustee, IN
TRUST, in accordance with the provisions of this Agreement.

     1.2    The Trustee shall hold, manage, invest and otherwise administer the
Trust Fund pursuant to the terms of this Agreement. The Trustee shall be
responsible only for contributions actually received by it hereunder. The amount
of each contribution by the Company to the Trust Fund shall be determined in the
sole discretion of the Company and the Trustee shall have no duty or
responsibility with respect thereto.

     1.3   The Trust Fund shall consist of separate investment funds
("Investment Funds") to be identified, established and maintained in accordance
with investment guidelines agreed to in writing from time to time by the Company
and the Trustee pursuant to Section 5.2 of this Agreement.

     1.4   The Company shall be responsible for maintaining records for
individual Participant Accounts within the Trust. The Company may appoint a
third-party recordkeeper (the Company, in such capacity, or such third party
being hereinafter referred to as the "Recordkeeper") to carry out various
recordkeeping responsibilities as indicated in this Agreement. The Recordkeeper
shall maintain in an equitable manner a separate Account record for each
Participant under each Plan in which it shall keep a separate record of the
share of such Participant under such Plan in each Investment Fund of the Trust
Fund. The Company shall certify to the Recordkeeper at the time of each
contribution to the Trust Fund the amount of such contribution being made in
respect of each Participant under each Plan and the amount thereof to be
invested in each separate Investment Fund. When a Participant elects to
reallocate his deemed investments under a Plan, the Recordkeeper shall, as of
the effective date of any such reallocation, increase or reduce the interest of
the Participant's Account in the applicable Investment Funds in order to reflect
such reallocation. Each Investment Fund of the Trust Fund shall be revalued by
the Trustee as of the last business day of each calendar month ("Valuation
Date") at current market values, as determined by the Trustee, and the
Recordkeeper shall apportion each Investment Fund of the Trust Fund as revalued
as of such Valuation Date among the Accounts of Participants in proportion to
their respective interests in such Investment Fund on the immediately preceding
Valuation Date, except that for purposes of such apportionment the Accounts of
Participants as of the Valuation Date shall not include any contributions or
forfeitures credited to their Accounts as of such Valuation Date.

ARTICLE II

     2.1   Notwithstanding any provision in this Agreement to the contrary, if
at any time while the Trust is still in existence the Company becomes insolvent
(as defined herein), the Trustee shall upon written notice thereof suspend the
payment of all benefits from the Fund and shall thereafter hold the Fund in
suspense until it receives a court order directing the disposition of the Fund;
provided, however, the Trustee may deduct or continue to deduct its fees and
expenses and other expenses of the Trust, including taxes, pending the receipt
of such court order. The Company shall be considered to be insolvent if (a) it
is unable to pay its debts as they fall due or (b) bankruptcy or insolvency
proceedings are initiated by its creditors or the Company or any third party
under the Bankruptcy Act of the United States or the bankruptcy laws of any
State alleging that the Company is insolvent or bankrupt. By its approval and
execution of this Agreement, the Company represents and agrees that its Board of
Directors and Chief Executive Officer, as from time to time acting, shall have
the fiduciary duty and responsibility in behalf of the Company's creditors to
give to the Trustee prompt written notice of any event of the Company's
insolvency ("Insolvency Notice") and the Trustee shall be entitled to rely
thereon to the exclusion of all directions or claims to pay benefits thereafter
made. If the Trust Department of the Trustee receives written allegations of an
event of insolvency from a third party considered by the Trustee to be reliable
and responsible, the Trustee shall promptly forward a copy of such allegations
to the Company. If the Trustee does not receive an Insolvency Notice from the
Company within fifteen (15) days following receipt by the Company of such
allegations, then the Trustee shall request that the Company's independent
auditors determine whether the Company is insolvent. The Trustee may
conclusively rely on written certification of solvency or insolvency received
from such auditors. If after an event of insolvency, the Company later becomes
solvent without the entry of a court order concerning the disposition of the
Fund or any bankruptcy or insolvency proceedings referred to in (b) above are
dismissed, the Company shall by written notice so inform the Trustee and the
Trustee shall thereupon resume all its duties and responsibilities under this
Agreement without regard for this Section 2.1 until and unless the Company again
becomes insolvent as such term is defined herein.

     2.2   The Company represents and agrees that the Trust established under
this Agreement does not fund and is not intended to fund the Plans or any other
employee benefit plan or program of the Company. Such Trust is and is intended
to be a depository arrangement with the Trustee for the setting aside of cash
and other assets of the Company as and when it so determines in its sole
discretion for the meeting of part or all of its future retirement obligations
or deferred compensation to some or all of the Participants and their
Beneficiaries under the Plans. Contributions by the Company to the Trust shall
be in amounts determined solely by the Company and shall be in respect of only
those Plan Participants selected by the Company from time to time as it
determines. The purpose of this Trust is to provide a fund from which retirement
benefits and deferred compensation may be payable under the Plans and as to
which Plan Participants with Accounts hereunder and their Beneficiaries may, by
exercising the procedures set forth herein, have access to some or all of their
benefits as such become due without having the payment of such benefits subject
to the administrative control of the Company unless the Company is adjudicated
to be bankrupt or insolvent. The Company further represents that the Executive
Incentive Plan and the Management Incentive Plan are deferred compensation plans
for a select group of management and highly compensated employees and as such is
exempt from the application of the Employee Retirement Income Security Act of
1974 ("ERISA") except for the disclosure requirements applicable to such Plan
for which the Company bears full responsibility as to compliance; that the
Profit-Sharing Benefits Equalization Plan is an excess benefit plan and as such
is exempt from all ERISA provisions; and that the Directors' Deferred
Compensation Plan is not an employee benefit plan and is not subject to ERISA.
The Company further represents that the Plans are not qualified under Section
401 of the United States Internal Revenue Code and therefore are not subject to
any of the Code requirements applicable to tax-qualified plans.

ARTICLE III

     3.1   Except for the records dealing solely with the aggregate Trust Fund
and the aggregate Investment Funds hereunder, which shall be maintained by the
Trustee, the Recordkeeper shall maintain all Plan Participant records
contemplated by this Agreement, including the Participants' Accounts and the
maintenance of Participants' Plan interests.

     3.2   Upon the establishment of this Trust or as soon thereafter as
practicable, the Company shall furnish to the Recordkeeper, with a copy to the
Trustee, all the information necessary for the Recordkeeper to determine the
benefits payable to or with respect to each Participant in the Plans, including
any benefits payable after the Participant's death and the recipient of same.
The Company shall regularly, at least annually, furnish revised updated
information to the Recordkeeper, with a copy to the Trustee. In addition, the
Company shall prepare an annual benefits statement in respect of each
Participant and shall furnish a copy of same to the Participant or his
Beneficiary, the Recordkeeper and the Trustee. In the event the Company refuses
or neglects to provide updated Participant information, as contemplated herein,
the Recordkeeper shall be entitled to rely upon the most recent information
furnished to it by the Company in making its determinations of benefits payable.

     3.3   Upon the direction of the Company or upon the proper application of a
Participant or Beneficiary of a deceased Participant, the Recordkeeper shall
determine, based upon the most recent data supplied to it by the Company, a
Participant's or Beneficiary's eligibility for benefits and the amount thereof
and, if benefits are payable, shall prepare a confirmation of same for the
Company and the Participant or Beneficiary. Such confirmation shall include the
amount of such benefits, the manner of payment and the name, address and social
security number of the recipient and shall be updated annually or upon receipt
by the Recordkeeper of a notice of a benefit change under the Plans from the
Company. Upon the delivery of such confirmation to the Company and the
Participant or Beneficiary and upon receipt from the Company or the Participant
or Beneficiary of appropriate federal, state and local tax withholding
information, the Recordkeeper shall direct the Trustee to commence cash
distributions from the Trust Fund in accordance therewith to the person or
persons so indicated and to the Company with respect to taxes required to be
withheld and the Recordkeeper shall charge the Participant's Account established
hereunder. No distributions hereunder shall be made to a Participant or
Beneficiary which would cause his Account to be reduced below a zero balance.
The Trustee shall have full responsibility for the payment of all withholding
taxes to the appropriate taxing authority and shall furnish each Participant or
Beneficiary with the appropriate tax information form evidencing such payment
and the amount thereof.

     3.4   All benefits payable from the Fund to a Participant or his
Beneficiary under a Plan shall be charged solely against the Account of such
Participant. When the Recordkeeper determines that all Company liabilities under
all Plans to a Participant and Beneficiary have been satisfied, the Recordkeeper
shall prepare a confirmation for the Company showing the balance, if any,
remaining in such Participant's Account (the "Balance"). In making such
determination the Recordkeeper may rely upon written certification from the
Company that such Company liabilities have been satisfied by cash payments made
by the Company or otherwise; provided, however, the Recordkeeper may require
confirmation of same from the Participant, Beneficiary or the representative of
the estate of a Participant or Beneficiary or any other evidence of such
satisfaction as the Recordkeeper may determine is appropriate. Any balance
remaining in such Participant's account shall be reallocated by the Recordkeeper
to the Accounts of the other Participants and Beneficiaries in the manner set
forth below; provided, however, in no event shall any Balance be allocated to
the Account of any Participant or Beneficiary established after the Company
delivers a written notice to the Recordkeeper that Accounts established after
the date of such notice shall not be entitled to share in any reallocations
under this Section 3.5. Any such notice shall be irrevocable by the Company
notwithstanding any amendments to this Trust Agreement made thereafter and any
attempt to revoke such notice shall be disregarded by the Recordkeeper.

     Each Balance determined in accordance with the preceding paragraph shall be
maintained as a separate Participant's Account subject to quarterly revaluation
pursuant to Section 1.3 until the following or coinciding December 31st, as of
which date the Recordkeeper shall revalue the sum or all such Accounts and
reallocate such amount ("Total Balances") to the eligible Accounts of the
remaining Participants and Beneficiaries, including Accounts which may have
previously been reduced to a zero balance. Such reallocation shall be made:



(a)   by determining the amount by which the value of each Participant's and
Beneficiary's accrued benefits under the Plan or Plans exceed the value of his
Account as of such December 31st ;

(b)   by adding all the amounts determined under (a); and

(c)   by allocating to each Participant's and Beneficiary's Account the amount
of the Total Balances (not in excess of the amount computed under (b)) in the
ratio of the amount computed for each Account under (a) to the total amount
computed under (b).



If the amount of the Total Balances exceeds the amount computed under (b), the
excess shall be maintained as a separate Account until the following
December 31st, at which date the value of such Account shall be treated as an
additional Balance for purpose of this Section 3.5. The value of each
Participant's and Beneficiary's accrued benefits under the Plan or Plans shall
be calculated by the Company and certified in writing to the Recordkeeper;
except that if the Company refuses or neglects to make and certify such
calculations, the Recordkeeper shall make the calculations based upon the most
recent data received by it from the Company and such calculations shall be
binding and conclusive.

     When the Recordkeeper determines that all liabilities of the Company have
been satisfied under all the Plans to Participants and Beneficiaries for whom
Accounts have been established hereunder, the Recordkeeper shall direct the
Trustee to hold or distribute the Funds in accordance with the written
instructions of the Company. The Recordkeeper may make such determinations in
reliance on the written certification of the Company and whatever additional
documentation the Recordkeeper determines is appropriate. At no time prior to
the Company's insolvency, as defined in Section 2.1, or the satisfaction of all
liabilities of the Company under the Plans in respect of Participants and
Beneficiaries having Accounts hereunder shall any part of the Funds revert to
the Company. The Recordkeeper shall have no responsibility for determining
whether any Participant or Beneficiary has died and shall be entitled to rely
upon information furnished by the Company.

     3.5   Nothing provided in this Agreement shall relieve the Company of its
liabilities to pay the benefits provided under the Plans except to the extent
such liabilities are met by application of Fund assets. It is the intent of the
Company to have each Account established hereunder treated as a separate trust
designed to satisfy in whole or in part the Company's legal liability under the
Plans in respect of the Participant for whom such Account has been established
and to have the balance of the Fund revert to the Company only after its legal
liability under all the Plans has been met. The Company, therefore, agrees that
all income, deductions and credits of each such Account belong to it as owner
for income tax purposes and will be included on the Company's income tax
returns.

ARTICLE IV

     4.1   The Company shall provide the Trustee with a certified copy of the
Plans and all amendments thereto and of the resolutions of the Board of
Directors of the Company or the relevant subsidiary approving the Plans and all
amendments thereto, promptly upon their adoption. Any action by the Company
pursuant to the terms of this Trust Agreement shall, except as otherwise
provided herein, be by written instrument signed by an officer of the Company
authorized to act hereunder or any delegee authorized to act for the Company.
After the execution of this Agreement, the Company shall promptly file with the
Trustee a certified list of the names and specimen signatures of the officers of
the Company and any delegee authorized to act for it. The Company shall promptly
notify the Trustee of the addition or deletion of any person's name to or from
such list, respectively. Until receipt by the Trustee of notice that any person
is no longer authorized so to act, the Trustee may continue to rely on the
authority of the person. All certifications, notices and directions by any such
person or persons to the Trustee shall be in writing signed by such person or
persons. The Trustee may rely on any such certification, notice or direction
purporting to have been signed by or on behalf of such person or persons that
the Trustee believes to have been signed thereby. The Trustee may rely on any
certification, notice or direction of the Company that the Trustee believes to
have been signed by a duly authorized officer or agent of the Company. The
Trustee shall have no responsibility for acting or not acting in reliance upon
any notification believed by the Trustee to have been so signed by a duly
authorized officer or agent of the Company. The Company shall be responsible for
keeping accurate books and records with respect to the employees of the Company,
their compensation and their rights and interests under the Plans. The Trustee
shall be fully protected in acting in accordance with directions of the
Recordkeeper.

     4.2   The Company shall make its contributions to the Trust in accordance
with appropriate corporate action and the Trustee shall have no responsibility
with respect thereto, except to add such contributions to the Fund.

     4.3   The Company shall indemnify and hold harmless the Trustee for any
liability or expense, including without limitation reasonable attorneys' fees,
incurred by the Trustee with respect to holding, managing, investing or
otherwise administering the Fund or carrying out its duties hereunder, except to
the extent that such liabilities or expenses arise from actions constituting
negligence or willful misconduct by the Trustee under this Agreement.

ARTICLE V

     5.1   The Trustee shall not be liable in discharging its duties hereunder,
including without limitation its duty to invest and reinvest the Trust Fund, if
it acts in good faith and in accordance with the terms of this Agreement and any
applicable Federal or state laws, rules or regulations.

     5.2   Subject to investment guidelines agreed to in writing from time to
time by the Company and the Trustee, the Trustee shall have the power in
investing and reinvesting the Trust Fund in its sole discretion:





(a)   To invest and reinvest in any property, real, personal or mixed, wherever
situated and whether or not productive of income or consisting of wasting
assets, including without limitation, common and preferred stocks, bonds, notes,
debentures (including convertible stocks and securities but not including any
stock or security of the Trustee, the Company or any affiliate thereof),
leaseholds, mortgages, certificates of deposit or demand or time deposits
(including any such deposits with the Trustee), shares of investment companies
and mutual funds, interests in partnerships and trusts, insurance policies and
annuity contracts, and oil, mineral or gas properties, royalties, interests or
rights, without being limited to the classes of property in which trustees are
authorized to invest by any law or any rule of court of any state and without
regard to the proportion any such property may bear to the entire amount of the
Trust Fund; provided, however the Trustee is authorized to receive and hold any
stock or security of the Company which is contributed by the Company to the
Trust Fund and the Trustee shall not sell any such stock or security of the
Company until the Company so directs;

(b)   To invest and reinvest all or any portion of the Trust Fund collectively
through the medium of any common, collective or commingled trust fund that may
be established and maintained by the Trustee, subject to the instrument or
instruments establishing such trust fund or funds and with the terms of such
instrument or instruments, as from time to time amended, being incorporated into
this Agreement to the extent of the equitable share of the Trust Fund in any
such common, collective or commingled trust fund;

(c)   To retain any property at any time received by the Trustee;

(d)   To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;

(e)   To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;

(f)   To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof and any assessments levied with respect to
any such property so deposited;

(g)   To extend the time of payment of any obligation held by it;

(h)   To hold uninvested any moneys received by it, without liability for
interest thereon, until such moneys shall be invested, reinvested or disbursed;

(i)   To exercise all voting or other rights with respect to any property held
by it and to grant proxies, discretionary or otherwise;

(j)   For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;

(k)   To manage, administer, operate, insure, repair, improve, develop,
preserve, mortgage, lease or otherwise deal with, for any period, any real
property or any oil, mineral or gas properties, royalties, interests or rights
held by it directly or through any corporation, either alone or by joining with
others, using other Trust assets for any such purposes, to modify, extend,
renew, waive or otherwise adjust any provision of any such mortgage or lease and
to make provision for amortization of the investment in or depreciation of the
value of such property;

(l)   To employ suitable agents and counsel, who may be counsel to the Company
or the Trustee, and to pay their reasonable expenses and compensation from the
Fund to the extent not paid by the Company;

(m)   To cause any property held by it to be registered and held in the name of
one or more nominees, with or without the addition of words indicating that such
securities are held in a fiduciary capacity, and to hold securities in bearer
form;

(n)   To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust, respectively, to commence or defend
suits or legal proceedings to protect any interest of the Trust, and to
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal; provided, however, that the Trustee shall not be
required to take any such action unless it shall have been indemnified by the
Company to its reasonable satisfaction against liability or expenses it might
incur therefrom;

(o)   To organize under the laws of any state a corporation or trust for the
purpose of acquiring and holding title to any property which it is authorized to
acquire hereunder and to exercise with respect thereto any or all of the powers
set forth herein; and

(p)   Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Trust Fund.



Notwithstanding the foregoing, the Trustee shall upon the written direction of
the Company invest all or part of the amount to the credit of any Participant's
Account in a commercial annuity or insurance contract selected by the Company
and the Trustee shall have no responsibility for any such investment other than
as owner and custodian thereof.

     5.3    The Company may at any time direct the Trustee to segregate all or a
portion of the Trust Fund in a separate investment account or accounts and may
appoint one or more investment managers to direct the investment and
reinvestment of each such investment account or accounts. In such event, the
Company shall notify the Trustee of the appointment of each such investment
manager. Thereafter, the Trustee shall make every sale or investment with
respect to such investment account as directed in writing by the investment
manager. It shall be the duty if the Trustee to act strictly in accordance with
each direction. The Trustee shall be under no duty to question any such
direction of the investment manager, to review any securities or other property
held in any such investment account or accounts acquired by it pursuant to such
directions or to make any recommendations to the investment managers with
respect to such securities or other property. Notwithstanding the forgoing, the
Trustee, without obtaining prior approval or direction from an investment
manager, shall invest cash balances held by it from time to time in short term
cash equivalents including, but not limited to, through the medium of any short
term common, collective or commingled trust fund established and maintained by
the Trustee subject to the instrument establishing such trust fund, U.S.
Treasury Bills, commercial paper (including such forms of commercial paper as
may be available through the Trustee's Trust Department), certificates of
deposit, and similar type securities, with a maturity not to exceed one year; in
addition, the Trustee may for such short term purposes invest in money market
portfolios of mutual funds, including those for which the Trustee serves as
advisor; and, furthermore, sell such short term investments as may be necessary
to carry out the instructions of an investment manager regarding more permanent
type investment and directed distributions. The Trustee shall not be liable or
responsible for any loss resulting to the Trust Fund by reason of any sale or
purchase of an investment directed by an investment manager nor by reason of the
failure to take any action with respect to any investment which was acquired
pursuant to any such direction in the absence of further directions of such
investment manager or solely as a result of the performance of the Trustee or
its officers, employees or agents, of any custodial, reporting, recording or
bookkeeping functions with respect to any such investment account, except to the
extent that such performance constituted negligence or willful misconduct on the
part of the Trustee. Notwithstanding anything in this Agreement to the contrary,
the Trustee shall be indemnified and saved harmless by the Company from and
against any and all personal liability to which the Trustee may be subjected by
carrying out any directions of an investment manager issued pursuant hereto or
for failure to act in the absence of directions of the investment manager
including all expenses reasonably incurred in its defense in the event the
Company fails to provide such defense; provided, however, the Trustee shall not
be so indemnified if it participates knowingly in, or knowingly undertakes to
conceal, an act or omission of an investment manager, having actual knowledge
that such act or omission is a breach of a fiduciary duty; provided further,
however, that the Trustee shall not be deemed to have knowingly participated in
or knowingly undertaken to conceal an act or omission of an investment manager
with knowledge that such act or omission was a breach of fiduciary duty by
merely complying with directions of an investment manager or for failure to act
in the absence of directions of an investment manager. The Trustee may rely upon
any order, certificate, notice, direction or other documentary confirmation
purporting to have been issued by the investment manager which the Trustee
believes to be genuine and to have been issued by the investment manager. The
Trustee shall not be charged with knowledge of the termination of the
appointment of any investment manager until it receives written notice thereof
from the Company.

     5.4   No person dealing with the Trustee shall be under any obligation to
see to the proper application of any money paid or property delivered to the
Trustee or to inquire into the Trustee's authority as to any transaction.

     5.5    The Trustee shall distribute cash or property from the Fund in
accordance with Article III hereof. The Trustee may make any distribution
required hereunder by mailing its check for the specified amount, or delivering
the specified property, to the person to whom such distribution or payment is to
be made, at such address as may have been last furnished to the Trustee, or if
no such address shall have been so furnished, to such person in care of the
Company, or (if so directed by the Company) by crediting the account of such
person or by transferring funds to such person's account by bank or wire
transfer.

     5.6   If at any time there is no person authorized to act under this
Agreement in behalf of the Company, the Board of Directors of the Company shall
have the authority to act hereunder.

ARTICLE VI

     6.1   The Company shall pay any Federal, state or local taxes on the Trust
Fund, or any part thereof, and on the income therefrom.

     6.2   The Company shall pay to the Trustee and the investment managers
their reasonable expenses for the management and administration of the Trust
Fund, including without limitation reasonable expenses of counsel and other
agents employed by the Trustee and the investment managers, and reasonable
compensation for their services. Such expenses and compensation shall be charged
to the Trust Fund unless paid by the Company.

ARTICLE VII

     7.1   The Trustee shall maintain records with respect to the Trust Fund
that show all its receipts and disbursements hereunder. The records of the
Trustee with respect to the Trust Fund shall be open to inspection by the
Company, or its representatives, at all reasonable times during normal business
hours of the Trustee and may be audited not more frequently than once each
fiscal year by an independent certified public accountant engaged by the
Company; provided, however, the Trustee shall be entitled to additional
compensation from the Company in respect of audits or auditors' requests which
the Trustee determines to exceed the ordinary course of the usual scope of such
examinations of its records.

     7.2   Within a reasonable time after the close of each fiscal year of the
Company (or, in the Company's or the Trustee's discretion, at more frequent
intervals), or upon termination of the duties of the Trustee hereunder, the
Trustee shall prepare and deliver to the Company a statement of transactions
reflecting its acts and transactions as Trustee during such fiscal year, portion
thereof or during such period from the close of the last fiscal year or last
statement period to the termination of the Trustee's duties, respectively,
including a statement of the then current value of the Trust Fund and each
Investment Fund. The Trustee shall also prepare and furnish to the Company a
statement of the then current value of each Account. Any such statement shall be
deemed an account stated and accepted and approved by the Company, and the
Trustee shall be relieved and discharged, as if such account had been settled
and allowed by a judgment or decree of a court of competent jurisdiction, unless
protested by written notice to the Trustee within sixty (60) days of receipt
thereof by the Company.

     The Trustee shall have the right to apply at any time to a court of
competent jurisdiction for judicial settlement of any account of the Trustee not
previously settled as herein provided or for the determination of any question
of construction or for instructions. In any such action or proceeding it shall
be necessary to join as parties only the Trustee and the Company (although the
Trustee may also join such other parties as it may deem appropriate), and any
judgment or decree entered therein shall be conclusive.

ARTICLE VIII

     8.1   The Trustee may resign at any time by delivering written notice
thereof to the Company; provided, however, that no such resignation shall take
effect until the earlier of (i) sixty (60) days from the date of delivery of
such notice to the Company or (ii) the appointment of a successor trustee.

     8.2   The Trustee may be removed at any time by the Company, pursuant to a
resolution of the Board of Directors of the Company, upon delivery to the
Trustee of a certified copy of such resolution and sixty (60) days' written
notice, unless such notice period is waived in whole or in part by the Trustee,
of (i) such removal and (ii) the appointment of a successor trustee.

     8.3   Upon the resignation or removal of the Trustee, a successor trustee
shall be appointed by the Company. Such successor trustee shall be a bank or
trust company which is established under the laws of the United States or a
State within the United States and which is not related, directly or indirectly,
to the Company. Such appointment shall take effect upon the delivery to the
Trustee of (a) a written appointment of such successor trustee, duly executed by
the Company, and (b) a written acceptance by such successor trustee, duly
executed thereby. Any successor trustee shall have all the rights, powers and
duties granted the Trustee hereunder.

     8.4   If, within sixty (60) days of the delivery of the Trustee's written
notice of resignation, a successor trustee shall not have been appointed, the
Trustee may apply to any court of competent jurisdiction for the appointment of
a successor trustee.

     8.5   Upon the resignation or removal of the Trustee and the appointment of
a successor trustee, and after the acceptance and approval of its account, the
Trustee shall transfer and deliver the Trust Fund to such successor. Under no
circumstances shall the trustee transfer or deliver the Trust Fund to any
successor which is not a bank or trust company as hereinabove defined.

ARTICLE IX

     9.1   The Trust established pursuant to this Agreement may not be
terminated by the Company prior to the satisfaction of all liabilities with
respect to all Participants in the Plans and their Beneficiaries. Upon delivery
to the Trustee of a written certification from the Company that all liabilities
have been satisfied with respect to all Participants in the Plans and their
Beneficiaries and upon the determination by the Trustee based upon whatever
documentation it might deem appropriate that such liabilities have in fact been
satisfied, the Company pursuant to a resolution of its Board of Directors may
terminate the trust upon delivery to the trustee of (a) a certified copy of such
resolution, and (b) a written instrument of termination duly executed and
acknowledged in the same form as this Agreement.

     9.2   Upon the termination of the Trust in accordance with Section 9.1, the
Trustee shall, after the acceptance and approval of its account, distribute the
Trust Fund to the Company. Upon completing such distribution, the Trustee shall
be relieved and discharged. The powers of the Trustee shall continue as long as
any part of the Trust Fund remains in its possession.

ARTICLE X

     10.1   This Agreement may be amended, in whole or in part, at any time and
from time to time, by the Company, pursuant to a resolution of the Board of
Directors thereof by delivery to the Trustee of a certified copy of such
resolution and a written instrument duly executed and acknowledged in the same
form as this Agreement, except that the duties and responsibilities of the
Trustee shall not be increased without the Trustee's written consent; provided,
however, any such amendment affecting any Account, the procedures for
distribution thereof or the reallocation of Balances under Section 3.4 shall not
become effective until sixty (60) days after a copy of such amendment has been
delivered by registered mail by the Company to each Participant or his
Beneficiary. In the event the Company or the Trustee receives written objections
to such amendment from such person within such sixty (60) day period, such
amendment shall be ineffective and void in respect of the Participant or
Beneficiary so objecting to the amendment.

ARTICLE XI

     11.1   This Agreement shall be construed and interpreted under, and the
Trust hereby created shall be governed by, the laws of the State of Illinois
insofar as such laws do not contravene any applicable Federal laws, rules or
regulations.

     11.2   Neither the gender nor the number (singular or plural) of any word
shall be construed to exclude another gender or number when a different gender
or number would be appropriate.

     11.3   No right or interest of any Participant under the Plan in the Trust
Fund shall be transferable or assignable or shall be subject to alienation,
anticipation, pledge or encumbrance, and no right or interest of any Participant
or Beneficiary in the Plan or in the Trust Fund shall be subject to any
garnishment, attachment or execution. Notwithstanding the foregoing, the Trust
Fund shall at all times remain subject to claims of creditors of the Company in
the event the Company is adjudicated to be bankrupt or insolvent as provided
herein.

     11.4   The Company agrees that by the establishment of this Trust it hereby
foregoes any judicial review of certifications by the Recordkeeper as to the
benefit payable to any persons hereunder. If a dispute arises as to the amounts
or timing of any such benefits or the persons entitled thereto under the Plan or
this Agreement, the Company agrees that such dispute shall be resolved by
binding arbitration proceedings initiated in accordance with the rules of the
American Arbitration Association and that the results of such proceedings shall
be conclusive and shall not be subject to judicial review. It is expressly
understood that pending the resolution of any such dispute payment of benefits
shall be made and continued by the Trustee in accordance with the determinations
of the Recordkeeper and that the Trustee shall have no liability with respect to
such payments. The Company also agrees to pay the entire cost of any arbitration
or legal proceeding including the legal fees of the Trustee and the Plan
Participant or the Beneficiary of any deceased Plan Participant regardless of
the outcome of any such proceeding and until so paid the expenses thereof shall
be a charge on and lien against the Trust Fund.

     11.5   This Agreement shall be binding upon and inure to the benefit of any
successor to the Company or its business as the result of merger, consolidation,
reorganization, transfer of assets or otherwise and any subsequent successor
thereto. In the event of any such merger, consolidation, reorganization,
transfer of assets or other similar transaction, the successor to the Company or
its business or any subsequent successor thereto shall promptly notify the
Trustee in writing of its successorship and furnish the Trustee with the
information specified in Section 4.1 of this Agreement. In no event shall any
such transaction described herein suspend or delay the rights of Plan
Participants or the Beneficiaries of deceased participant to receive benefits
hereunder.

     11.6   This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which shall together
constitute only one Agreement.

     11.7   Communications to the Trustee shall be sent to The Northern Trust
Company at its headquarters or to such other address as the Trustee may specify
in writing. No communication shall be binding upon the Trustee until it is
received by the Trustee. Communications to the Company shall be sent to the
Company's principal offices or to such other address as the Company may specify
in writing.

     11.8   In the event any Participant or his Beneficiary is determined to be
subject to Federal income tax on any amount to the credit of his Account under
this Agreement prior to the time of payment hereunder, the entire amount
determined to be so taxable shall be distributed by the Trustee to such
Participant or Beneficiary. Such distributions shall be at the direction of the
Company or upon proper allocation to the Trustee by the Participant or his
Beneficiary. The Trustee shall act in accordance with the Company or
Recordkeeper's instructions in making any such distribution hereunder. An amount
to the credit of a Participant's Account shall be determined to be subject to
Federal income tax upon the earliest of: (a) a final determination by the United
States Internal Revenue Service addressed to the Participant or his Beneficiary
which is not appealed to the courts; (b) a final determination by the United
States Tax Court or any other Federal Court affirming any such determination by
the Internal Revenue Service; or (c) an opinion by Messrs. White & Case, company
counsel, addressed to the Company and the Trustee, that, by reason of Treasury
Regulations, amendments to the Internal Revenue Code, published Internal Revenue
Service rulings, court decisions or other substantial precedent, amounts to the
credit of Participant's Accounts hereunder are subject to Federal income tax
prior to payment. The Company shall undertake at its sole expense to defend any
tax claims described herein which are asserted by the Internal Revenue Service
against any Participant or Beneficiary, including attorney fees and costs of
appeal, and shall have the sole authority to determine whether or not to appeal
any determination made by the Service or by a lower court. The Company also
agrees to reimburse any participant or Beneficiary for any interest or penalties
in respect of tax claims hereunder upon receipt of documentation of same. Any
distributions from the Trust Fund to a Participant or Beneficiary under this
Section 11.8 shall be applied in accordance with the provisions of the Plan or
Plans to reduce Company liabilities to such Participant and/or Beneficiary under
the Plans; provided, however, that in no event shall any Participant,
Beneficiary or estate of any Participant or Beneficiary have any obligation to
return all or any part of such distribution to the Company if such distribution
exceeds benefits payable under the Plans. The Trustee shall act in accordance
with the Company or Recordkeeper's instructions in making any such distribution
hereunder.

     IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to
be duly executed and their respective corporate seals to be hereto affixed this
2nd day of February 2001.



Attest:

THE NORTHERN TRUST COMPANY

 

By:   /s/J. Christopher Doell        

 

Title:    Second Vice President







Attest:

SCHERING-PLOUGH CORPORATION

 

By:   /s/Wayne L. Miller            



Title: Staff Vice President and



        Assistant Treasurer



 

STATE OF

)

 

) ss

COUNTY OF

)

 

          Personally appeared ______________________, _____________ of
SCHERING-PLOUGH CORPORATION, signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed as such ______________ and the
free act and deed of said Company, before me.





/s/_____________________

Notary Public



 

STATE OF

)

 

) ss

COUNTY OF

)

 

          Personally appeared ______________________, _____________ of THE
NORTHERN TRUST COMPANY, signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed as such ______________ and the
free act and deed of said Company, before me.





/s/_____________________

Notary Public



 

 